CaSe:lB-LlOGSB-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 Page:l Of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
In re: §
§ Chapter 7
KEITH A. FAUVIE, § Case Number: 15-40635-EJC
§
§
Debtor. §

 

AMENDED NOTICE OF MOTION TO APPROVE COMPROMISE OR SETTLEMENT
AND OPPORTUNITY FOR HEARING

 

Movant has filed a Motion with this Court seeking approval of a settlement or compromise, copy
attached hereto.

If you have legal grounds to oppose the motion, or if you wish the Court to consider your views
on the motion, you must file a Written request for a hearing with the Clerk of the Bankruptcy
Court before the expiration of twenty-one (21) days from the date stated in the certificate of
service.

If you mail your request for hearing to the Court, you must mail it early enough so that it will be
received before the time referenced above.

Any request for a hearing must also be mailed to the moving party and all other persons
indicated in the certificate of service attached to these pleadings.

If a timely request is tiled, you will receive notice of the date, time, and place of the hearing.

lf you or your attorney does not take these steps, the Court will decide that you do not oppose the
motion and Will enter an order granting it.

Date: 01/31/2019 /s/ Wendv A. Owens
Attomey for Trustee

CaSe:15-40635-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 PaQeZZ Of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

sAvANNAH DIVISION
IN THE MATTER oF: )
)
KEITH A. FAUVIE, )
) CHAPTER 7 CAsE No.:
) 15-40635-EJC
DEBTOR. )

TRUSTEE’S MOTION TO APPROVE COMPROMISE AND SETTLEMENT

COMES NOW WENDY A. OWENS, Trustee in the above-captioned bankruptcy case,
and files this Motion to Approve Compromise and Settlement and, in support thereof, shows the
Court the following:

1.

An asset of the estate is a 1978 Chevrolet Camaro (the “Camaro”). The proposed offer for
the Camaro is $5400.00. The debtor’s exemption allowed is 81500.00 and the expense for the
sale to be paid by James Drake is 81312.36, which allows for a net recovery of $2587.64.

2.
An asset of the estate is a 2003 Stingray boat, motor and trailer (the “Stingray”). The
proposed offer for the Stingray is $1850.00. There is no debtor’s exemption on the asset and the

expense for the sale to be paid by James Drake is $585.00, which allows for a net recovery of
81265.00.

3.
The costs of administration are a $1,425.00 Trustee’s Commission and a $280.00
accountant expenses regarding the estate tax consequences Therefore, James Drake agrees to
pay into the estate the sum of $5,557.64.

4.

The decision to approve a settlement pursuant to Bankruptcy Rule 9019 lies within the
sound discretion of the Bankruptcy Court. In re Blue Coal Com., 47 B.R. 758 (Bankr. M.D.Pa.
1985); ln re Tidewater Group, Inc., 13 B.R. 764, 765 (Bankr. N.D.Ga. 1981). ln evaluating a
proposed settlement, the Court must consider four factors: (a) the probability of success in
litigation; (b) the likely difficulties in collection; (c) the complexity of the litigation involved and
the expense, inconvenience and delay necessarily attending it; and (d) the paramount interest of
the creditors. In re Martin, 91 F.3d 389, 393 (3rd Cir. 1996); ln re Tidewater, supra. In doing so,
the Court must consider the factor that the “law favors compromise.” Port O’Call Investments
Co. v. Blair gln re Blairl, 538 F. 2d 849, 851 (9th Cir. 1976).

5.
Your Trustee submits her belief that the foregoing compromise and settlement is in the

CaSe:15-40635-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 PaQeZS Of9

best interest of the bankruptcy estate, and hereby seeks authority to execute any and all
documents necessary to effectuate said compromise and settlement,

WHEREFORE, your Trustee respectfully requests that this Motion to Approve
Compromise and Settlement be granted.

This 3lst day of January, 2019.

/s/ Wendy A. Owens
Wendy A. Owens
Chapter 7 Trustee
Attomey for Trustee

Prepared by:

Wendy A. Owens, Esq.

Law Office of Wendy A. Owens, PC
PO Box 8846

Savannah, Georgia 31412

(912) 210-0901

GA State Bar No.: 557809

CaSe:lB-LlOGSB-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 Page:40f9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
In re: §
§ Chapter 7
KEITH A. FAUVIE, § Case Number: 15-40635-EJC
§
§
Debtor. §

 

ORDER ON MOTION FOR AUTHORITY TO COMPROMISE
PURSUANT TO BANKRUPTCY RULE 9019

 

Chapter 7 Trustee, Wendy A. Owens (“Trustee”), having filed a Motion for Authority to
Compromise Claim Pursuant To Bankruptcy Rule 9019 (“Motion”), after notice of opportunity for
hearing and the motion having been served on respondent(s) and no response having been filed
and it appearing that such motion should be granted; it is therefore,

ORDERED, ADJUDGED, and DECREED that the Motion filed by the Trustee is granted
as follows: The Trustee is hereby authorized to settle the estate’s claim against the Defendant,
James L. Drake, Jr., (“Defendant”) on the following terms: Defendant shall pay $5,557.64 to
Wendy A. Owens, Chapter 7 Trustee within fifteen (15) days of the entry of this order and receipt

of a completed copy of the Estate's W-9 by the undersigned James L. Drake, Jr., in full and final

CaSe:lB-LlOGSB-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 PaQeZB Of9

settlement of the estate’s claims against the Defendant based on the Transfers as set forth in the
Motion. The entry of this Order fully resolves this matter.

END OF DOCUMENT
PREPARED BY:

/s/ Wendy A. Owens
Wendy A. Owens
GA Bar No. 557809
Attomey for Trustee
Post Office Box 8846
Savannah, GA 31412
(912) 239-9888

wowens@‘coastalempirelaw.com

Consented to by:

/s/ James L. Drake Jr.
James L. Drake, Jr.
PO Box 9945
Savannah, GA 31412
'l`el: 912-790-1533

Email: jdrake@drakefirmpc.com

 

CaSe:15-40635-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 Page:€ Of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

IN THE MATTER OF:

KEITH A. FAUVIE,

)
)
)
) cHAPTER 7 cAsE No.:
) 15-40635-EJC

)

DEBTOR.

AMENDED CER'I`IFICATE OF SERVICE

This is to certify that I have this date served the foregoing, AMENDED NOTICE OF
MOTION TO APPROVE COMPROMISE OR SETTLEMENT AND OPPORTUNITY FOR
HEARING, AMENDED TRUSTEE’S MOTION TO APPROVE COMPROMISE AND
SETTLEMENT AND PROPOSED ORDER, through CM/ECF or by depositing same in the
United States Mail with sufficient postage affixed thereon, to those addressed below:

Mr. Keith A. Fauvie Matthew E. Mills
W4736 County Road G, Box 23 Assistant U.S. Trustee
Mauston, WI 53948 Office of the U.S. Trustee

Johnson Square Business Center
2 East Bryan Strect, Ste. 725
Mr. John Pytte Savannah, GA 31401
Attomey at Law
PO Box 949
Hinesville, Georgia 31310

Mr. James L. Drake, Jr.
Attomey at Law

PO Box 9945

Savannah, Georgia 31412

And all those parties as listed on the attached mailing matrix
(See Attachment)

This the 313t day of January, 2019

/s/ Wendy A. Owens
WENDY A. OWENS, Trustee/Petitioner
Prepared by:
Wendy A. Owens, Esq.
GA BAR No. 557809
Chapter 7 Trustee

CaSe:lB-40635-EJC DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 Page:? Of9

P.O. Box 8846

Savannah, GA 31412
912-239-9888
trustee@coastalempirelaw.com

ma max %§i§al§aét§l§g%£~]€
113J-4

Case 15-40635-BJC

Southern District of Georgia

Savanoah

Thu Jan 31 13:10:45 EST 2019

Capital one Bank (USA), N.A.
PO Box 71083
Chaclotte, NC 282'|2-1083

Chase Bank Usa, Na
Po Box 15298
Wilmington DE 19050-5298

James L. Drake Jr.
?. 0. Box 9945
Savannah, GA 31412-0145

Keith A Fauvi.e

W4736 County Rnad G
Box 23

Mauston, HI 53948-8953

Office of the U. S. Trustee
Johnson Square Business Centar
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

John E. Pytte
P 0 Box 949
Hinesville, GA 31310-0949

Sha\ma Y. Staton

James L. Drake, Jr., PC
1 3 Ccngress St, Ste 901
P 0 Box 9945

Savannah, ('Jl 31412-0145

Volks\ragon Credit Inc
National Bankruptcy Servi.ces
9441 Lbj Freevay, Suite 250
Dallas TX 75243-4640

Wells Fargo Bank Nv Na

Attn: Daposits Bankruptcy HA£# P€lOS-O$K
Po Box 3908

portland OR 97208-3908

200 Renaissanca Ctr
Detroit HI 48243-1300

Capital One, N.a.

Capital One Bank (USA} N.A.
Po Box 30285

Salt Lake City UT 84130-0285

Citibank/The Bome Depot

Citicorp Credit Srvs/Centralized Bankrup
Po Box 790040

Saint Louis 140 63179-0040

EnerBaok USA
1245 Bast Brickya:d Road, Suite 600
Salt Lake City, UT 84106-2562

Kohls/capital One
1156 lt 17000 Ridge\rood Dr
ltenomonee Falls liI 53051-5660

Wendy A. Owens, Trustee

Lav Offi.ca of Wendy A. Owens, PC
PO Box 8846

Savannah, GA 31412-8846

Sears/cbna
Po Box 6282
Sioux Falls SD 57117-6282

U.S Small Buisiness Administration
PO Box 740192
Atlanta GA 30374-0192

Hehbank/ fingerhut
5250 R.i.dge\rood Roa
Saint Cloud MN 56303-0820

Hells Fargo Card Services
1 flame Campus 3rd Floor
Des Moines, IA 50328-0001

Doc#:?‘\t?ly §§£g§l/Sl/l£? Entered:Ol/31/19 W§°:°§ZT° §age:$ of 9

Attn: Bankruptcy
Po Box 103104
Rosvell GA 30076-9104

Chase
Po Box 24695
Col\mbus OH 43224-0696

Debt Management Servi.cing Center
Bureau 0£ The Fiscal Serv/DMSC-Biming
PO Box 830794

Birmingham AL 35283-0794

Enerbank Usa
1945 W Parnall Rd Ste 22
Jackscn MI 49201-8658

Matthe\r E. Mills

Office of The U S Trustee
Johnson Square Business Center
2 East Bryan St., Ste 725
Savannah, GA 31401-2638

Wendy Anne Owens, Trustee

La\r Office of Wendy A. Owens, PC
20 lex 0846

Savannah, GA 31412-8846

State Fam Fncl Svcs F

State Fam Bauk/ Attention: Bankruptcy
Po 801 2328

Bloomington IL 61702-2328

United States Attomey
P.O. Box 8970
Savannah GA 31412-8970

Wells Fargo Bank
Po Box 14517
Des Hoines IA 50306-3517

(p)nzr.r.s mac mr m

mrs rasco sons ingram mens ssnvrcma
utu mmpicr nm inc x1801-014

am smavrrw eLvo

ron utu sc 29115-1203

CaSe:lB-LlOGSB-E.]C DOC#Z7O Filed:Ol/Sl/J_Q Entered:Ol/31/1913246237 Page:Q Of9

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in s Notice of Add.ress filed pursuant to ll U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Wells Fargo lim Mortgag
8480 Stagecoach Cir
Frederick MD 21101

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)James L. Drake Jr. (u)Donald James
P. 0. Box 9945
Savannah, GA 31412-0145

(u)U.S. Small Business Administration End of Label Hatrix
Mailable recipients

Bypsssed recipients
Total

29

33

(d)l'lendy A. Owens, Trustee

Law Office of Wendy A. Owens, PC
PO Box 8846

Savannah, GA 31412-8846

